DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-2, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, 114, drawn to an immunomodulatory fusion protein-metal hydroxide complex.) in the reply filed on 2/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 42-43, 45-47, 49, 50-51, 53-54, 56-57, 60-63, 99-104, 110, and 119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Upon further consideration, it was determined that an election of species with respect to elected Group I was required. An election of species requirement is set forth below.

Interview Summary
3.	In an interview with Attorney David Harper on April 27, 2022, it was indicated to that a subsequent election of species requirement would be sent out to enable the Examiner to have a starting point for search and examination.

Species Election I
4a.	This application contains claims directed to the following patentably distinctspecies of kinase selected from:
Fam20C, protein kinase A, cAMP-dependent protein kinase, cyclin-dependent kinase, extracellular- regulated kinase-2, casein kinase 1, casein kinase 2, glycogen synthase kinase-3, calmodulin- dependent protein kinase-2, Abelson murine leukemia virus tyrosine kinase, rous sarcoma virus tyrosine kinase, insulin receptor tyrosine kinase, protein kinase B, protein kinase D, proviral integration site kinase 1-3, AMP-activated protein kinase, mitogen-activated protein kinase, and NimA-related kinase.
The species are independent or distinct because claims to the different specieshave mutually exclusive amino acid sequences. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable. Currently, claims 1, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, and 114, are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Species Election II
4b.	This application contains claims directed to the following patentably distinctspecies of kinase target motif selected from:
phosphoserine, phosphotyrosine and phosphothreonine.
The species are independent or distinct because claims to the different specieshave mutually exclusive amino acid sequences. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable. Currently, claims 1-2, 5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, and 114, are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Species Election III
4c.	This application contains claims directed to the following patentably distinctspecies of metal hydroxide-binding peptide selected from:
SEQ ID NO: 117, SEQ ID NO: 119, SEQ ID NO: 121, SEQ ID NO: 123, SEQ ID NO: 125, SEQ ID NO: 129, SEQ ID NO: 130, SEQ ID NO: 131, SEQ ID NO: 127, SEQ ID NO: 128, SEQ ID NO: 91, SEQ ID NO: 93, SEQ ID NO: 95, SEQ ID NO: 97, SEQ ID NO: 99, SEQ ID NO: 101, SEQ ID NO: 103, SEQ ID NO: 105, SEQ ID NO: 107, SEQ ID NO: 115.
The species are independent or distinct because claims to the different specieshave mutually exclusive amino acid sequences. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable. Currently, claims 1-2, 5, 7-8, 10-16, 19-21, 29-30, 38, 41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, and 114, are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Species Election IV
4d.	This application contains claims directed to the following patentably distinctspecies of metal hydroxide selected from:
aluminum hydroxide, aluminum phosphate, calcium hydroxide, calcium phosphate, iron hydroxide, magnesium hydroxide, barium hydroxide, calcium hydroxide, zinc hydroxide, and zirconium hydroxide,
The species are independent or distinct because claims to the different specieshave mutually exclusive amino acid sequences. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable. Currently, claims 1-2, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, and 114, are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Species Election V
4e.	This application contains claims directed to the following patentably distinctspecies of immunomodulatory domain selected from a cytokine, a chemokine, an activating ligand/receptor, or an inhibitory ligand/receptor.
If a cytokine is elected, applicant is required to elect a cytokine selected from:
IL-2, IL-4, IL-7, IL-9, IL-13, IL-15, IL-15/IL-15RA, IL-21, IL-12 (p35), IL-12 (p40), IL-12(p35)/IL-12(p40), IL-23, IL-27, IL-35, IL-1, IL-18, IL-33, TNFα, INFα, IFN-γ, GM-CSF, FLT3L, G-CSF, and M-CSF.
If a chemokine is elected, applicant is required to elect a chemokine selected from:
LIF, MIP-2, MIP-1α, MIP-1β, CXCL1, CXCL9, CXCL10, MCP-1, Eotaxin, RANTES, LIX, CCL3, CCL4, and CCL5.
If an activating ligand/receptor is elected, applicant is required to elect an activating ligand/receptor selected from:
TNF-alpha, CD40L, 4-1BBL, OX40, anti-TNFR1 antibody, an anti- TNFR2 antibody, an anti- CD40 antibody, an anti-4-1BB antibody and an anti-OX40 antibody; ICOS ligand, CD80, CD86,  anti-ICOS antibody, an anti- CD28 antibody, anti-CD3γ antibody, an anti-CD3δ antibody, an anti-CD3ζ antibody, and an anti-CD3ε antibody.
If an inhibitory ligand/receptor is elected, applicant is required to elect an inhibitory ligand/receptor selected from:
anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-PD-L2 antibody, an anti-CTLA4 antibody, an anti-TIGIT antibody, an anti-BTLA antibody, an anti- VISTA antibody, an anti-TIM-3 antibody, an anti-LAG-3 antibody, an anti-CD47 antibody, and an anti-SIRPα antibody.
NOTE: Applicant is required to elect one species of immunomodulatory domain, e.g., IL-2.
The species are independent or distinct because claims to the different specieshave mutually exclusive amino acid sequences. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable. Currently, claims 1-2, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 95, 97-98, and 114, are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646